    Case 1:19-mj-00304-IDD Document 1 Filed 07/02/19 Page 1 of 2 PageID# 1


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


 UNITED STATES OF AMERICA,

         V.                                                    No. I:I9-mj

 NGA THI WILSON,
                                                               Initial Appearance: July 15,2019
         Defendant.


                                  CRIMINAL INFORMATION

                                Count I(Misdemeanor - 7626832)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about May 1, 2019, at Fort Myer, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastern District of Virginia, the defendant, NGA

THI WILSON, did unlawfully steal, purloin, or knowingly convert to her use or the use of

another, property ofthe United States or any department or agency thereof, specifically: one

bottle of liquid antacid, property of the Defense Commissary Agency,said property having a

value of less than One Thousand Dollars ($1,000).


(In violation of Title 18, United States Code, Section 641.)



                                            Respectfully submitted.


                                              G.Zachary Terwilliger
                                              United States Attorney

                                      By:
                                              Eliz^etliA. Banger
                                              SpeciaTAssistant United States Attorney
                                              United States Attorney's Office
                                             2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                             Phone:(703)299-3854
                                             Fax:(703)299-3980
                                             Email: elizabeth.banger@usdoj.gov
Case 1:19-mj-00304-IDD Document 1 Filed 07/02/19 Page 2 of 2 PageID# 2
